Citation Nr: 0302998	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  00-01 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for fungal infection of the 
feet and genital area.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1941 to April 
1946.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 1999 RO decision which denied 
service connection for fungal infection of the feet and 
genital area.  In July 1999, a hearing was conducted before 
an RO hearing officer.

In January 2001, the Board remanded this matter for 
additional development which has since been completed.  The 
Board notes that the veteran has chosen to pursue this appeal 
without the assistance of a representative.


FINDINGS OF FACT

The veteran's current fungal infection of the feet and 
genital area began years after service and were not caused by 
any incident of service.


CONCLUSION OF LAW

A fungal infection of the feet and genital area was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 1991 &. Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1941 to April 
1946.  The veteran's induction physical, performed in October 
1941, noted essentially normal findings throughout.  The 
service medical records revealed no treatment for a fungal 
infection or skin disorder.  The veteran's report of 
separation, performed in February 1946, noted that his skin 
and feet were normal.  

In December 1949, the veteran filed a claim seeking service 
connection for pneumonia, a nose disorder, and a dental 
disorder.

In January 1950, a certificate of an attending physician was 
received from D. Krochmal, M.D.  Dr. Krochmal indicated that 
he had treated the veteran for an infected ingrown toenail 
(left big toe) in March 1947.  He noted that the veteran 
underwent a partial excision of the toenail at that time and 
that his recovery was uneventful.

In July 1998, the veteran filed a claim seeking service 
connection for fungus of the feet and genital area.

A treatment summary report, dated in February 1999, was 
received from J. Offerman, M.D.  In his report, Dr. Offerman 
indicated that the veteran currently has a chronic fungus 
infection of the toenails and groin.

In July 1999, a VA examination for skin was conducted.  The 
report of this examination noted the veteran's history of 
treatment for a fungal infection.  Physical examination 
revealed a yellowish discoloration, subinguinal debris, and 
thickening of the toenails.  The left inguinal area exhibited 
a slight erythema with a whitish exudate.  The report 
concluded with an assessment of onychomycosis of the toenails 
and candidiasis of the left inguinal area.

In July 1999, a hearing was conducted before the RO.  At the 
hearing, the veteran testified that he developed athlete's 
foot during service and received informal treatment for this 
condition.  He indicated that his fungal infection of the 
groin began sometime after his athletes feet.  He reported 
that these conditions were continuous since his service.  He 
indicated that he began his post-service treatment with Dr. 
Levy.  (The Board notes that the transcript of this hearing 
contained several typographical errors, and that the veteran 
filed a corrected copy of the transcript in January 2002.)

In a July 1999 letter, R. Levy, M.D., indicated that he first 
treated the veteran for onychomycosis, athlete's feet, and 
jock itch in June 1959.  He also indicated that this 
condition had been recurrent since that time, and that the 
veteran was last treated by him in December 1996.

In March 2001, the RO sent correspondence to the veteran 
explaining his rights and responsibilities under the Veterans 
Claims Assistance Act of 2002.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and supplemental statements of the case, the 
veteran has been notified with regard to the evidence 
necessary to substantiate his claim, and of his and the VA's 
respective duties to obtain evidence.  All pertinent 
identified medical records have been obtained to the extent 
possible, and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

The veteran contends that service connection is warranted for 
a fungal infection of the feet and genital area.  The veteran 
contends that he developed these conditions during service, 
and that they have remained chronic since that time.

The veteran served on active duty from 1941 to 1946.  His 
service medical records do not show any skin disorder, and 
the separation examination noted that his skin and feet were 
normal.  This suggests that even if the veteran had some 
undocumented skin problem in service, it resolved without 
residuals by the time of service separation.

Post-service records for years after service refer to claims 
and conditions unrelated to a skin disorder.  The veteran did 
not claim service connection for a fungal skin condition 
until 1998, and the first medical evidence of the condition 
is dated in 1999 (with a history of first treatment in 1959).  
In his 1999 letter, Dr. Levy indicated that he first started 
to treat the veteran for onychomycosis, athlete's feet, and 
jock itch in 1959, which is 13 years after his service.  At 
the RO hearing, the veteran testified that Dr. Levy was the 
first physician to treat him for the fungal infection 
following service.

The fact that service medical records are negative for a 
fungal skin condition, and the fact that there is no 
suggestion of medical treatment for the condition for more 
than a decade after service, make it likely that the current 
condition is post-service in origin.  In the absence of 
evidence of the condition during service and for many years 
later, there are no proven predicate facts upon which a 
doctor might offer a competent medical opinion that the 
current fungal skin condition is related to service.  
38 C.F.R. § 3.159(c)(4).

The weight of the credible evidence demonstrates that the 
veteran's current fungal infection of the feet and genital 
area began years after his active duty and was not caused by 
any incident of service.  This condition was neither incurred 
in nor aggravated by service.  As the preponderance of the 
evidence is against the claim for service connection for a 
fungal infection of the feet and genital area, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).






ORDER

Service connection for fungal infection of the feet and 
genital area is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

